Citation Nr: 1600817	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  09-24 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a back injury.

2.  Entitlement to service connection for a skin rash, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for sinusitis, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1989 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

In a December 2015 written statement, the Veteran requested that his appeal with regard to the issues of entitlement to service connection for the residuals of a back injury, a skin rash, to include as due to an undiagnosed illness, and sinusitis, to include as due to an undiagnosed illness, be withdrawn.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for the residuals of a back injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for a skin rash, to include as due to an undiagnosed illness, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for sinusitis, to include as due to an undiagnosed illness, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c). 

In July 2009, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeals as to the issues of entitlement to service connection for the residuals of a back injury, a skin rash, to include as due to an undiagnosed illness, and sinusitis, to include as due to an undiagnosed illness, as identified in the May 2009 statement of the case. 

In a December 2015 written statement, the Veteran stated that he no longer wished to pursue those claims.  The Board finds that the Veteran's statement of intention to withdraw the appeals satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeals as to the issues of entitlement to service connection for the residuals of a back injury, a skin rash, to include as due to an undiagnosed illness, and sinusitis, to include as due to an undiagnosed illness, there remain no allegations of errors of facts or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issues.

Accordingly, the issues of entitlement to service connection for the residuals of a back injury, a skin rash, to include as due to an undiagnosed illness, and sinusitis, to include as due to an undiagnosed illness are dismissed.





ORDER

The issue of entitlement to service connection for the residuals of a back injury is dismissed. 

The issue of entitlement to service connection for a skin rash, to include as due to an undiagnosed illness, is dismissed.

The issue of entitlement to service connection for sinusitis, to include as due to an undiagnosed illness, is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


